Citation Nr: 1813655	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, claimed as affecting multiple bilateral joints, and as a rheumatoid lung condition.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right ankle, with chronic capsulitis of the subtalar joint.

3.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left ankle, with chronic capsulitis of the subtalar joint.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) resulting from service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to January 2003.  Among other awards and decorations, he is in receipt of the Bronze Star Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January and November 2013 from a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Central Office hearing in August 2016 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  However, as a remand is necessary for further evidentiary development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review all evidence obtained since the issuance of the last Statement of the Case. 

The Board notes that at the time of the aforementioned hearing there was some discussion that new and material evidence may be required to reopen a previously denied claim in this case.  However, after thorough review of the claims file, the Board finds that although the RO treated the matter as a reopened claim in adjudication in November 2013, the prior January 2013 rating decision did not become final.  Instead, the Veteran filed a timely Notice of Disagreement with that decision in January 2013.  Therefore, new and material evidence is not required as this remains the original appeal for service connection. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, entitlement to TDIU was denied in the January 2013 rating decision.  Although unemployability is not explicitly addressed in the Veteran's Notice of Disagreement, the Veteran did express his intention to appeal the entirety of that decision; therefore, the TDIU matter is before the Board as it is "part and parcel" of his increased rating claim.

Concerning the claim for TDIU, the Board finds that any determinations with respect to the Veteran's other service connection and increased rating claims herein would materially affect a determination as to TDIU.  Thus, TDIU is inextricably intertwined with the other claims being remanded, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

With respect to the service connection claim, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In this instance, the Board finds that the November 2012 VA examination is inadequate for the purposes of a service connection determination as it does not provide an adequate supporting rationale for the opinion distinguishing the Veteran's claimed rheumatoid arthritis from his currently service-connected osteoarthritis.  

Although there is an addendum opinion of record dated in August 2013, that opinion also provides insufficient information for the Board to make an informed determination on the Veteran's claim, specifically as the Veteran has since raised other theories of entitlement to be addressed including exposure to toxic chemicals in service and other matters.  See Hearing transcript, August 2016.  Accordingly, the Board finds that a new medical opinion with an adequate supporting rationale is required to decide the Veteran's claim.  

With regard to the increased rating claims, the Veteran's most recent VA ankle examination was in November 2012.  Although the Board found this opinion to have an insufficiency as to rationale on the service connection issue, the Board does not find that the examination is inadequate with regard to the objective description components for the purposes of the increased rating claims herein.  

The Board acknowledges the Veteran's concerns that the examiner was not sufficiently thorough as she exited the examination room "due to coughing fits" several times, and did not conduct the appropriate clinical testing in the Veteran's opinion.  See VA Form 9, July 2014.  However, there is no objective evidence that intermittent breaks to leave the examination room to cough outside of the Veteran's presence resulted in a failure to accurately represent the severity of the Veteran's disability.  The Disability Benefits Questionnaire (DBQ) is thoroughly completed with objective measurements recorded in range of motion, muscle strength testing, and other components of functional impairment.   Furthermore, the Board finds a medical practitioner's determination as to the appropriate testing to be conducted to be more probative than the Veteran's assertion in this matter.  The Board does not find the November 2012 examination to be inadequate for the purposes of an increased rating determination.  

However, the Veteran has asserted that his service-connected bilateral ankle disability has worsened since that time.  Hearing transcript, August 2016.  Thus, a contemporaneous examination is needed to establish the present severity of the Veteran's disability.  

Furthermore, as part and parcel of the present increased rating claim, the examiner is requested to report the functional effects and specific impairments that the Veteran's service-connected disabilities present on the Veteran's ability to engage in typical work.  Although the ultimate conclusion as to whether a Veteran is incapable of securing or following substantially gainful employment to warrant a TDIU rating is a legal determination, not a medical one, the Board requires sufficient medical detail regarding the Veteran's symptoms and their effects on his occupational functioning upon which to base the necessary determination.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his rheumatoid arthritis, and the current severity of his service-connected ankle arthritis.  If possible, the Veteran's examination should be scheduled with a board certified rheumatologist, to include on a fee basis if necessary. The electronic claims file must be made available to the examiner for review.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's earlier VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions, considering the evidence as a whole:

a.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current rheumatoid arthritis was misdiagnosed or otherwise mischaracterized as osteoarthritis of the subtalar joint when diagnosed in 2001 during service?  Why, or why not?

b. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's rheumatoid arthritis first manifested before January 31, 2004, i.e. during his military service, or within one year following discharge from active service?  Why, or why not?

c. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's rheumatoid arthritis is etiologically or causally related to various in-service toxic chemical and other exposures asserted by the Veteran during his August 2016 hearing testimony?   Why, or why not?

The claimed exposures include Chemical Agent Resistant Coating (CARC) paints, oil well fires, depleted uranium from armaments, being in some proximity to an intentional weapons depot destruction at Khamisiyah, Iraq in March 1991, and regular exposure to various fuels, hydraulic fluids, solvents and greases in his occupational role as a tank mechanic. 

d. Given this Veteran's Gulf War service, in your opinion, is rheumatoid arthritis the most medically appropriate diagnosis for his present condition, as opposed to chronic fatigue syndrome, fibromyalgia, another medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as the above, or an undiagnosed illness? Why, or why not? 

Note: For the purpose of this determination, a "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

e. Turning to the matter of the proper rating for the Veteran's ankle disabilities, please conduct all indicated studies or tests. The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing states, and bilaterally in both left and right ankles as appropriate.  If the examiner is unable to conduct such testing or concludes that any of this testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the Veteran's range of motion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, to include whether such is evidenced by visible behavior in response to pressure or manipulation, or other related symptomatology.  

f. If the Veteran is not currently experiencing a flare-up of the relevant ankle disabilities during examination, the examiner should elicit from the Veteran a descriptive history of any flare-ups, to the extent possible.  In so doing, the examiner may inquire as to the frequency, duration, characteristics, severity, and functional loss presented during periods of active flare-ups.  If such is described by the Veteran, the examiner is asked to estimate the additional functional loss presented during a flare up, in terms of degrees of range of motion, where possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  

g. The examiner is also expressly asked to identify the types of occupational impairment that currently result from the Veteran's multiple service-connected disabilities, as well as the combined impact that these symptoms have on his ability to perform sedentary and manual employment, as well as activities of daily living.

In rendering the requested opinions above, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



